After Remand from the Alabama Supreme Court

MURDOCK, Judge.
This court affirmed the trial court’s summary judgment, without an opinion. Central Alabama Conference, African Methodist Episcopal Zion Church in America v. Carl Moore, (No. 2000761, May 17, 2002) — So.2d - (Ala.Civ.App. 2002) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Central Alabama Conference, African Methodist Episcopal Zion Church in America, 860 So.2d 865 (Ala.2003). On remand to this court, and in compliance with the Supreme Court’s opinion, the summary judgment entered by the trial court is hereby reversed, and the cause is *870remanded for the entry of an order consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.